Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This application, filed September 14, 2020, is a reissue of U.S. Patent 10,144,696 (hereafter the '696 patent), which issued from U.S. application Serial No. 15/130,525 (the ‘525 application) with claims 1-11 on December 4, 2018.

Non-Compliant Amendment
The amendments to the specification and claims filed 09/14/2020 are improper.  The amendments do not comply with 37 CFR 1.173 which sets for the manner of making amendments in reissue applications.  While the improper amendments have been entered and considered, a supplemental paper correctly amending the reissue application is required with Applicant’s next response.  An amendment filed after final rejection that fails to comply with 37 CFR 1.173 will not be entered.
All amendment changes must be made relative to the patent to be reissued, not relative to a previous submitted amendment.  Pursuant to 37 CFR 1.173(B)(1), the precise point in the specification must be identified where any added or rewritten paragraph is located.  Additionally, pursuant to 37 CFR 1.173(d), any such changes which are made to the specification, including the claims, must be shown by employing the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets, i.e., single brackets; and
(2) The matter to be added by reissue must be underlined.
	The non-compliance issue is as follows:
	The amendment to the specification does not identify the precise point in the specification, i.e., by column and line numbers, where the paragraph to be amended is located. See MPEP 1453(V)(A).
	Amended claim 1 has removed the phrase “and wherein the transesterification catalyst having the formula ZxQy(PO4)nH2O is supported in a ceramic substrate;” from issued claim 1 without single bracketing.

Scope of Claims
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification.  In re Reuter, 651 F.2d 751, USPQ 249 (CCPA 1981) (claims given "their broadest reasonable interpretation consistent with specification").  This reissue application contains claims 1-18 directed to a method of preparing alkyl ester using a transesterification catalyst, a catalyst slurry, a compound, a biodiesel fuel product, and a method of facilitating a transesterification reaction.  Claims 1, 12 and 16-18, as presented in the non-compliant amendment of 09/14/2020, are independent and representative.
1. (Currently Amended)  A method of preparing alkyl ester using a transesterification catalyst, the method comprising: providing a transesterification catalyst having the formula ZxQy(PO4)nH2O, wherein: Z is selected from the group consisting of potassium, sodium and lithium, Q is selected from the group consisting of calcium, magnesium and barium, x is a rational number in the range from 0.5 to 4, y is a rational integer in the range from 2 to 8, and n is a rational integer in the range from 4 to 8; and reacting one or more triglycerides and an alcohol in the presence of the catalyst and converting the triglycerides and alcohol to alkyl ester and glycerin.

12. (New)  A catalyst slurry for use in a transesterification process comprising: a triglyceride-containing oil or fat; and a double metal salt having the formula ZxQy(PO4)nH20, wherein: Z consists of potassium, Q consists of calcium, x is a rational number in the range from 0.5 to 4, y is a rational integer in the range from 2 to 8, and n is a rational integer in the range from 4 to 8.

16. (New)  A compound having the formula: ZxQy(PO4)nH20, wherein: Z is selected from the group consisting of potassium, sodium and lithium, Q is selected from the group consisting of calcium, magnesium and barium, x is a rational number in the range from 0.5 to 4, y is a rational integer in the range from 2 to 8, n is a rational integer in the range from 4 to 8, and wherein the compound is a transesterification catalyst.

17. (New)  A biodiesel fuel product comprising. an alkyl ester; and a transesterification catalyst comprising a double metal salt having the formula ZxQy(PO4)nH20, wherein: Z consists of potassium, Q consists of calcium, x is a rational number in the range from 0.5 to 4, y is a rational integer in the range from 2 to 8, and n is a rational integer in the range from 4 to 8; wherein the transesterification catalyst is capable of being separated from the alkyl ester and reused.

18. (New)  A method of facilitating a transesterification reaction comprising: using a reusable transesterification catalyst in the transesterification reaction, wherein the reusable transesterification catalyst is recovered from a transesterification product comprising an alkyl ester, and wherein the reusable transesterification catalyst comprises a double metal salt having the formula ZxQy(PO4)nH20 , wherein: Z consists of potassium, Q consists of calcium, x is a rational number in the range from 0.5 to 4, y is a rational integer in the range from 2 to 8, and n is a rational integer in the range from 4 to 8.


Claim Rejections - 35 USC § 251
Claims 12-17 are rejected for lack of any defect in the original patent and lack of any error in obtaining the original patent under 35 U.S.C. 251.
During prosecution of the ‘525 application, a restriction requirement mailed 12/08/2016 was made between the following three groups:

    PNG
    media_image1.png
    213
    621
    media_image1.png
    Greyscale

In the response filed 06/08/2017, Applicant elected Group III, i.e., claims 11 and 13-22.  Applicant further noted that “[t]he claims from Groups I and II have been cancelled without prejudice.  Applicant reserves the right to pursue these cancelled claims in one or more divisional applications.”  The non-elected claims were cancelled in the amendment filed 06/08/2017, and the ‘525 application eventually issued as the ‘696 patent with claims directed only to the method of preparing alkyl ester.
As set forth in MPEP 1412.01(I):
Where a restriction (or an election of species) requirement was made in an application and applicant permitted the elected invention to issue as a patent without filing a continuing application on the non-elected invention(s) or on non-claimed subject matter distinct from the elected invention, the non-elected invention(s) and non-claimed, distinct subject matter cannot be recovered by filing a reissue application.  A reissue applicant’s failure to timely file a continuing application is not considered to be error causing a patent granted on the elected claims to be partially inoperative by reason of claiming less than the applicant had a right to claim.  Accordingly, this is not correctable by reissue of the original patent under 35 U.S.C. 251.  See In re Watkinson, 900 F.2d 230, 14 USPQ2d 1407 (Fed. Cir. 1990); In re Weiler, 790 F.2d 1576, 229 USPQ 673 (Fed. Cir. 1986); In re Orita, 550 F.2d 1277, 1280, 193 USPQ 145, 148 (CCPA 1977); see also In re Mead, 581 F.2d 251, 198 USPQ 412 (CCPA 1978).  In this situation, the reissue claims should be rejected under 35 U.S.C. 251 for lack of any defect in the original patent and lack of any error in obtaining the original patent.  Compare with In re Doyle, 293 F.3d 1355, 63 USPQ2d 1161 (Fed. Cir. 2002) where the court permitted the patentee to file a reissue application to present a so-called linking claim, a claim broad enough to read on or link the invention elected (and patented) together with the invention not elected. The non-elected invention(s) were inadvertently not filed as a divisional application.

Relative to the method of preparing alkyl ester claims that issued in the ‘696 patent, reissue claims 12-17 are directed to non-claimed, patentably distinct subject matter and thus, cannot be recovered by reissue.  In particular, the catalyst slurry in reissue claims 12-15 and the compound in reissue claim 16 are patentably distinct from the method of preparing an alkyl ester because, for example, the method as claimed can be practiced with another materially different catalyst compound, such as a mineral acid, bases, metal oxides, etc., or the zirconium phosphate type Zr(OPO3k)2 catalyst in U.S. patent application publication 2008/0257781.  Also, the catalyst can be used to make something other than an alkyl ester, such as acrylates from methylmethacrylate, or can be used in polyethylene terephthalate (PET) polymer manufacturing from ethylene glycol and either dimethyl terephthalate or terephthalic acid (see col. 1, lines 28-33 of the ‘696 patent).  
Furthermore, the biodiesel fuel product in reissue claim 17 is patentably distinct from the method of preparing an alkyl ester because, for example, the method as claimed can be used to make another materially different product, such as lubricants, foods, cosmetics and pharmaceuticals.  For example, U.S. patent application publication 2007/0167642 teaches that fatty acid alkyl esters are useful not only in biodiesel fuels, but also in foods, cosmetics and pharmaceuticals (see Abstract and ¶ 0001).  
Accordingly, reissue claims 12-17 would not have been included with elected Group III.
As stated above, a restriction requirement was made in the ‘525 application, Applicant permitted the elected method claims to issue as the ‘696 patent.  Such was done without filing a continuing application on non-elected invention(s) or on non-claimed patentably distinct subject matter, such as the subject matter in reissue claims 12-17.  The reissue applicant’s failure to timely file a continuing application to present reissue claims 12-17 is thus not a defect in the original patent or an error in obtaining the original patent.  Accordingly, such is not correctable by reissue of the original patent under 35 U.S.C. 251.  Thus, claims 12-17 are not further treated on the merits.

Claims 1-11 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
During prosecution of the ‘696 patent in the ‘525 application, Applicant presented the following independent claim 11 in the amendments filed 04/15/2016 and 06/08/2017:


    PNG
    media_image2.png
    428
    646
    media_image2.png
    Greyscale


In response to prior art rejections, claim 11 was subsequently amended to delete “potassium” and “magnesium” in the amendment filed 04/27/2018:

    PNG
    media_image3.png
    313
    500
    media_image3.png
    Greyscale

With respect to the prior art relied upon to reject claim 11, Applicant also argued the following in the accompanying Remarks filed 04/27/2017:

    PNG
    media_image4.png
    289
    625
    media_image4.png
    Greyscale


Claim 11 was further amended in an Examiner’s Amendment authorized by Applicant so as to recite a ceramic substrate and ultimately issued as claim 1 of the ‘281 patent.
In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three step test for recapture analysis.  In North America Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restates this test as follows:
1) determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims;
2) determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and
3) determine whether the reissue claims were materially narrowed in other aspects, so that the claims may not have been enlarged, and hence avoid the recapture rule.
As to step 1, reissue claims 1-11 are broader than issued claim 1 because Z and Q can now be potassium and magnesium, respectively, whereas in issued claim 1, Z is limited to sodium or lithium, and Q is limited to calcium or barium.
As to step 2, the broader aspects of the reissue claims relate to subject surrendered in the ‘525 application to secure the ‘696 patent.  As noted above, in response to a prior art rejection, Applicant specifically deleted potassium from Z, deleted magnesium from Q, and argued that “Applicants have amended claim 1 [sic, claim 11] such that Z is selected from the group consisting of sodium and lithium, and Q is selected from the group consisting of calcium and barium.  In other words, Z no longer includes potassium, and Q no longer includes magnesium.  The combination of cited references does not teach or suggest the formula currently claimed by Applicants.”  Accordingly, the broadening noted in step 1 relates to subject matter surrendered in the original prosecution
As to step 3, reissue claim 1 includes all of the previously surrendered subject matter canceled to secure the ‘696 patent and has not been materially narrowed so as to avoid the recapture rule.  The same applies to dependent reissue claims 2-11.  The recapture rule bars the patentee from acquiring, through reissue, claims that are in all aspects (A) of the same scope as, or (B) broader in scope than, those claims canceled from the original application to obtain a patent.  Ball Corp. v. United States, 729 F.2d at 1436, 221 USPQ at 295.  See also MPEP 1412.02(III)(A)(1).

Claims 1-11 and 18 are rejected as not being to the same invention as that disclosed in the original patent, as required by 35 USC 251.
The reissue claims must be for the same invention as that disclosed as being the invention in the original patent, as required by 35 U.S.C. 251.  The entire disclosure, not just the claim(s), is considered in determining what the patentee objectively intended as the invention.  The proper test as to whether reissue claims are for the same invention as that disclosed as being the invention in the original patent is "an essentially factual inquiry confined to the objective intent manifested by the original patent."  In re Amos, 953 F.2d 613,618, 21 USPQ2d 1271, 1274 (Fed. Cir. 1991) (quoting In re Rowand, 526 F.2d 558, 560, 187 USPQ 487,489 (CCPA 1975)).
MPEP 1412.01 states:
Examiners should review the reissue application to determine if:
(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied; 

(B) nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application; and 

(C) the newly claimed invention is clearly and unequivocally disclosed in the specification as a separate invention with the claimed combination of features.

Reissue claims 1-11 and 18 no longer require that the transesterification catalyst having the formula ZxOy(PO4)nH2O is supported on a ceramic substrate.  However, the only disclosed invention of the '969 patent specification is where the transesterification catalyst is supported on a ceramic substrate.
As noted in the Abstract and col. 1, lines 18-20, the invention of the ‘696 patent is directed to a heterogeneous transesterification catalyst and use thereof.  While the transesterification catalyst is described as having the formula ZxOy(PO4)nH2O, every paragraph which describes this formula also states that “M can be any ceramic substrate such as, for example, zirconia, [silica,] alumina, or combinations thereof on which the catalyst is supported” or states that “M is a ceramic substrate on which the catalyst is supported” (see the paragraphs at col. 2, lines 12-26 and 35-51; and col. 3, lines 1-29).  In fact, the sole example of the catalyst is referred to as “UMKAT”, which is described as a compound having the formula ZxOy(PO4)nH2O supported on a ceramic substrate (see col. 3, line 61 through col. 4, lines 13 and Example 1 at col. 5, lines 40-56).  The total surface area and porosity of the transesterification catalyst are described at col. 4, lines 23-43.  The transesterification catalyst forms a slurry with triglyceride-containing oils and/or fats rather than alcohol for a better reaction conversion and easier separation of reactants and catalyst at the end of the reaction (see col. 4, lines 44-63).  The transesterification catalyst provides a uniform suspension throughout the reaction media (see col. 4, lines 57-63).  The sole example of a transesterification process uses said UMKAT (see Example 2 bridging paragraphs 5-6).
As stated in Forum US, Inc. v Flow Valve, LLC, 926 F.3d 1346, 2019 USPQ2d 221227 (Fed. Cir. 2019), for broadening reissue claims, the specification of the original patent must do more than merely suggest or indicate the invention recited in reissue claims; “[i]t must appear from the face of the instrument that what is covered by the reissue was intended to have been covered and secured by the original.” Indus. Chems., 315 U.S. at 676.  Stated differently, the original patent “must clearly and unequivocally disclose the newly claimed invention as a separate invention.” Antares, 771 F.3d at 1362.
Thus, regarding reissue claims 1-11 and 18, there are no teachings in the disclosure of the ‘696 patent of an intent to claim a transesterification catalyst and use thereof without a ceramic substrate.  The ‘696 Patent does not “clearly and unequivocally disclose” such an invention.

Claim Objections
Claim 18 is objected to because of the following informalities:  In claim 18, “H20” should be “H2O”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is indefinite because “the unreacted alcohol” lacks positive antecedent basis in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0257781 to Lecocq et al (hereinafter “Lecocq”) in combination with U.S. Patent 7,863,494 of Kang et al (hereinafter “Kang”) and U.S. Patent 7,528,278 to Benderly et al (hereinafter “Benderly”).
Lecocq teaches a method of preparing alkyl esters by transesterification of one or more triglycerides and an alcohol in the presence of a group 4 metal phosphate catalyst, such as zirconium phosphate type Zr(OPO3k)2, and converting the triglycerides and alcohol to alkyl ester and glycerin (see Abstract, ¶ 0014 and Example 1).  The triglycerides are composed of fats and/or oils (see ¶¶ 0021-0025).  In Lecocq’s process, excess alcohol is evaporated out and the glycerin and esters are separated (see ¶ 0067).  Also, the transesterification can be conducted continuously in a fixed bed method (see ¶ 0069).  Further, the ester of Lecocq is capable of use as a diesel fuel, furnace fuel oil, ecological solvents, base compounds for manufacturing fatty alcohol sulfonates, amides, ester dimers, etc. (see ¶ 0003).
Lecocq differs from the claimed invention in not teaching that the phosphate catalyst can be a compound having the formula ZxQy(PO4)nH2O wherein Z is selected from potassium, sodium and lithium and Q is selected from calcium, magnesium and barium.
Kang discloses the catalyst KMgPO4 (see col. 3, lines 11-17).  Kang teaches that the catalyst provides for excellent thermal stability (see col. 2, lines 59-63).  Kang’s catalyst is prepared by dissolving magnesium nitrate hydrate, potassium hydroxide and ammonium phosphate in water to obtain an aqueous solution, and then impregnating the aqueous solution into alpha-alumina carrier by incipient impregnation or liquid phase impregnation, followed by drying at 120°C for 10 hours or more (see col. 4, lines 24-37).  The resulting KMgPO4 inherently has water as per the instant catalyst, particularly in view of the fact that the ‘696 patent’s preparation example calcines at 400-500°C for a minimum of 4 hours (see col. 5, lines 42-56).  Thus, water from Kang’s aqueous solution remains with the KMgPO4 after heating and/or the KMgPO4 picks up moisture from the air.
Benderly discloses that potassium magnesium phosphate has use as a catalyst in transesterification (see col. 5, lines 15-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the phosphate type transesterification catalyst of Lecocq with the potassium magnesium phosphate catalyst of Kang because potassium magnesium phosphate catalyst is suitable for transesterification, as taught by Benderly, and so as to take advantage of potassium magnesium phosphate’s excellent thermal stability, as taught by Kang.  This is a matter of simple substitution of one known transesterification catalyst for another to obtain the predictable result of catalyzing a transesterification reaction.
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used Kang’s potassium magnesium phosphate catalyst as a transesterification catalyst for preparing alkyl ester as here claimed because Benderly teaches that potassium magnesium phosphate has use as a catalyst in transesterification, Lecocq teaches preparing alkyl esters by transesterification of one or more triglycerides and an alcohol as here claimed using a metal phosphate catalyst, and so as to take advantage of the excellent thermal stability provided by Kang’s potassium magnesium phosphate catalyst.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lecocq in combination with Kang and Benderly as applied to claims 1-3, 6 and 8-11 above, and further in combination with U.S. Patent Application Publication 2011/0185625 to Singh et al (hereinafter “Singh”).
Lecocq in combination with Kang and Benderly, as relied upon for the reasons stated above, does not specifically teach filtering the reaction mixture to recover the catalyst and distilling unreacted alcohol.
Singh teaches a method that uses a solid heterogeneous catalyst in the conversion of triglycerides into esters (see Abstract and ¶ 0002).  In Singh’s process, after the reaction, the catalyst can be recovered by simple filtration (see ¶ 0029).  Also, any excess alcohol may be recovered by distillation (see ¶ 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have separated the glycerin from the reaction mixture taught in Lecocq and to have filtered out the catalyst and distilled out the unreacted alcohol, as taught by Singh.  Separating the reaction products after transesterification is well within the purview of one of ordinary skill in the art so as to obtain a more purified product.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lecocq in combination with Kang and Benderly as applied to claims 1-3, 6 and 8-11 above, and further in combination with U.S. Patent 7,834,203 to Lee et al (hereinafter “Lee”).
Lecocq in combination with Kang and Benderly, as relied upon for the reasons stated above, does not specifically teach that the method is at least partially performed in a continuous stirred tank reactor.
Lee teaches a method of manufacturing bio-diesel oil from animal fat and vegetable oil (see col. 1, lines 32-36 and col. 3, lines 36-41).  According to the teachings of Lee, a continuous stirred tank reactor can be used (see col. 1, lines 39-48; and paragraph bridging cols. 3-4).  Lee’s transesterification is preferably conducted in the presence of a catalyst (see col. 6, lines 49-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have conducted the transesterification of Lecocq in combination with Kang and Benderly in a continuous stirred tank reactor because it is known in the art to carry out such a reaction in a continuous stirred tank reactor, as shown by Lee, and thus, the reasonable expectation of success in performing the reaction.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lecocq in combination with Kang and Benderly as applied to claims 1-3, 6 and 8-11 above, and further in combination with WO 2014/190436 A1 to Polyvalor Ltd. Partnership (hereinafter “Polyvalor”).
Lecocq in combination with Kang and Benderly, as relied upon for the reasons stated above, does not specifically teach that the method is at least partially performed in a fluidized bed reactor.
Polyvalor teaches a process for producing fatty acid alkyl ester from alcohol and a feedstock containing transesterifiable lipids (see Abstract).  In Polyvalor’s process, a fluidized bed reactor can be used (see ¶ 0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have conducted the transesterification of Lecocq in combination with Kang and Benderly in a fluidized bed reactor because it is known in the art to carry out such a reaction in a fluidized bed reactor, as shown by Polyvalor, and thus, the reasonable expectation of success in performing the reaction.

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,144,696 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/ALAN D DIAMOND/Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jerry D Johnson/Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991